DETAILED ACTION
Response to Amendment
The amendment March 7, 2022 is considered herein.
Claims 10, 12, 14, and 16 have been amended.
Claims 1-9 have been cancelled.
Claims 10-16 are pending and have been considered on the merits herein.

Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is that of the previously cited MCCOY et al, BELLETTE et al and WEMMER, and newly cited LIP et al (WO 2009/064258) and RILLIE et al (US Patent 8,568,011).  While BELLETTE et al shows the obtusely arranged frame members comprising the solar panels thereon reacting an open volume of space between, as claimed, LIP et al, WEMMER, MCCOY et al and RILLIE et al make clear the state of the art of skylights and recessed building lighting to be mounted above the roof (or construction element as in LIP et al) and extending vertically, not orthogonally to the roof.  For this reason, the prior art fails to address mounting said frame with “a first open end of the frame, parallel and flush to the rooftop and, position the base of the frame, opposite the first open end of the frame, parallel to the first open end, under the rooftop and recessed into an interior of the building.”  Based on the prior art disclosure and the lack of express teaching or suggestion or motivation for modification, the claims read free of the prior art as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        06/29/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721